DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant’s RCE filed on November 19, 2021. Claims 1 and 14 have been amended. Claims 1, 3-11 and 14-15 were pending.
Applicant’s RCE filed on 11/19/2021 has been considered.
REASONS FOR ALLOWANCE

Claims 1, 3-11 and 14-15 are allowed.
The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“the selection criterion being indicative of the substituting of the second media stream by the first media stream in the streaming to the second streaming client being preferred over another substitution in the concurrent streaming of the media streams, wherein the selection criterion is at least one of: 
Dependent claims 3-11 and 15 are allowed at least by virtue of their dependencies from their independent claims 1 and 14. Thus, claims 1, 3-11 and 14-15 are hereby allowed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
12/11/21

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447